Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00043-CV

              RCI ENTERTAINMENT (SAN ANTONIO), INC., d/b/a XTC Cabaret,
                                   Appellant

                                                    v.

  THE CITY OF SAN ANTONIO, Mayor Ron Nirenberg, and Michael E. Shannon, in their
                           Official Capacities,
                                Appellees

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-23536
                             Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: September 8, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Appellant also requests that each party be ordered to bear its own

appellate costs. However, the motion does not disclose an agreement of the parties regarding the

assessment of costs; accordingly, all costs of appeal will be assessed against appellant. See id. R.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM